Exhibit 10.1

 

 

 

 

LOGO [g169501dsp7.jpg]

TENTH AMENDMENT TO CREDIT AGREEMENT

dated as of April 14, 2016

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Royal Bank of Canada, Citizens Bank, N.A., MUFG Union Bank, N.A. f/k/a Union
Bank,

N.A., and

Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

 

LOGO [g169501img001.jpg]

TENTH AMENDMENT TO CREDIT AGREEMENT

dated as of April 14, 2016

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Royal Bank of Canada, Citizens Bank, N.A., MUFG Union Bank, N.A. f/k/a Union
Bank,

N.A., and

Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TENTH AMENDMENT TO CREDIT AGREEMENT

This TENTH AMENDMENT TO CREDIT AGREEMENT (this “Tenth Amendment”), dated as of
April 14, 2016 (the “Tenth Amendment Effective Date”), is among MEMORIAL
PRODUCTION OPERATING LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”); MEMORIAL PRODUCTION PARTNERS LP, a
limited partnership formed under the laws of the State of Delaware (the
“Parent”); each of the other undersigned guarantors (together with the Borrower
and the Parent, collectively, the “Loan Parties”); each of the Lenders that is a
signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”).

Recitals

A. The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 14, 2011 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower, the Parent, the Administrative Agent and the Lenders desire to
(i) amend certain terms and provisions of the Credit Agreement to, among other
things, permit the Borrower to incur certain second lien debt as set forth
herein, and (ii) reflect the reduction of the Borrowing Base from $1,175,000,000
to $925,000,000, in each case, to be effective as of the Tenth Amendment
Effective Date.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Tenth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Tenth Amendment refer to the
Credit Agreement.

Section 2. Amendments as of the Tenth Amendment Effective Date. In reliance on
the representations, warranties, covenants and agreements contained in this
Tenth Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Credit Agreement shall be amended effective as of
the Tenth Amendment Effective Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

1



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beta Freed Cash” has the meaning given to such term in Section 9.04(b)(i)(C).

“Cash Equivalents” means Investments described in Section 9.05(c),
Section 9.05(d), Section 9.05(e) and Section 9.05(f). The “amount” of a Cash
Equivalent at any time shall be deemed to be the net amount that the owner of
such Cash Equivalent would receive upon the sale or liquidation thereof at such
time, as determined in good faith by a Responsible Officer.

“Consolidated First Lien Net Secured Debt” means, as of any date of
determination, (a) the aggregate amount of all secured Debt of the Parent and
the Consolidated Subsidiaries on a consolidated basis (other than any secured
Debt for which the Liens in respect thereof are junior in priority to the Liens
securing the credit facility under the Credit Agreement) as of such date, minus
(b) the aggregate amount of unrestricted cash and Cash Equivalents of the Parent
and the Consolidated Subsidiaries on such date (provided that the amount
subtracted pursuant to this clause (b) shall not in any event exceed $25,000,000
at any time).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excess Cash” means the amount of any unrestricted cash and Cash Equivalents of
the Borrower and the other Loan Parties in excess of $25,000,000 in the
aggregate at any time.

 

2



--------------------------------------------------------------------------------

“Intercreditor Agreement” means each intercreditor and subordination agreement
entered into among the Borrower, the Administrative Agent and the applicable
lender or administrative agent with respect to the Permitted Second Lien Debt,
which agreement shall be in form and substance satisfactory to the
Administrative Agent and the Majority Lenders in their sole discretion, as the
same may be amended, modified, supplemented or restated from time to time in
accordance with the terms thereof.

“Permitted Second Lien Debt” means secured Debt incurred by the Borrower;
provided that:

(a) such Debt shall be in an aggregate principal amount not to exceed
$600,000,000 (provided that the amount of any paid in kind interest added to the
principal amount of such Debt following its issuance shall not count towards the
maximum aggregate principal amount set forth in this clause (a));

(b) such Debt shall be secured solely by Liens on Property upon which there
exists first priority (subject to Liens permitted under Section 9.03) Liens in
favor of the Administrative Agent and which Liens are at all times subject to
the terms and conditions of an Intercreditor Agreement that is acceptable to the
Administrative Agent in its sole discretion;

(c) such Debt shall not mature sooner than the date which is 180 days following
the Maturity Date at the time of the incurrence of such Debt;

(d) such Debt shall not provide for or otherwise require any scheduled payment
of principal or scheduled mandatory Redemption prior to the scheduled maturity
date of such Debt;

(e) such Debt shall only be incurred to the extent that the net proceeds thereof
are used to substantially contemporaneously Redeem Permitted Senior Unsecured
Notes in accordance with Section 9.04(b)(i)(A) or Permitted Second Lien Debt in
accordance with Section 9.04(b)(i)(D);

(f) (i) the Borrower’s Consolidated Net Interest Expense for the 12-month period
following the use of proceeds of such Debt (or the exchange of such Debt) to
Redeem Permitted Senior Unsecured Notes or Permitted Second Lien Debt, as
applicable, after giving pro forma effect to the issuance of such Debt and such
Redemption, shall be no greater than what the Consolidated Net Interest Expense
for such period would have been had (x) such Debt not been issued and such
Redemption not occurred and (y) other than in respect of such Debt that is
issued and, as applicable, the Permitted Senior Unsecured Notes or Permitted
Second Lien Debt that is Redeemed, the Borrower’s Consolidated Net Interest
Expense remained constant over such 12-month period, and (ii) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer certifying as to (A) compliance with the foregoing clause (i) and (B) a
schedule attached thereto setting forth in detail satisfactory to the
Administrative Agent the calculations necessary to demonstrate such compliance;

 

3



--------------------------------------------------------------------------------

(g) immediately after giving effect to the incurrence of such Debt and the
application of the proceeds thereof or in exchange therefor, (i) the Borrower
shall be in pro forma compliance with the financial covenants set forth in
Section 9.01 (calculated after giving pro forma effect to the Redemption of
Permitted Senior Unsecured Notes or Permitted Second Lien Debt per clause
(e) above in this definition) and (ii) no Default, Event of Default or Borrowing
Base Deficiency shall exist; and

(h) such Debt shall be evidenced and governed by documentation containing
customary terms and conditions for similar term loans or notes of like tenor and
amount, and which documentation does not contain any covenants or events of
default that are more onerous or restrictive to the Borrower than those
contained in this Agreement (as determined in good faith by senior management of
the General Partner) other than covenants or events of default that are
contained in Permitted Senior Unsecured Notes issued prior to the Tenth
Amendment Effective Date, provided that such documentation may contain an asset
coverage test with customary terms and conditions for similar second lien term
loans or notes of like tenor and amount; and provided, further, that if the
Borrower incurs Permitted Second Lien Debt and the documentation of such Debt
contains an asset coverage test, then such asset coverage test and any necessary
definitions shall be deemed incorporated herein in the form (affirmative or
negative covenant) provided in such documentation.

“Permitted Second Lien Debt Documents” means each indenture, credit agreement or
other debt facility governing Permitted Second Lien Debt, all guarantees of
Permitted Second Lien Debt and all notes, other agreements, documents or
instruments executed and delivered by any Loan Party in connection with, or
pursuant to the incurrence of, Permitted Second Lien Debt.

“Tenth Amendment” means that certain Tenth Amendment to Credit Agreement dated
as of the Tenth Amendment Effective Date, among the Borrower, the Parent, the
other Guarantors, the Administrative Agent and the Lenders party thereto.

“Tenth Amendment Effective Date” means April 14, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

4



--------------------------------------------------------------------------------

2.2 Amended and Restated Definitions. The definitions of “Applicable Margin”,
“Consolidated Net Interest Expense”, “Loan Documents”, “Material Subsidiary”,
“Permitted Additional Debt” and “Responsible Officer” contained in Section 1.02
of the Credit Agreement are hereby amended and restated in their respective
entireties to read in full as follows:

“Applicable Margin” means, for any day, with respect to any ABR Loan, LIBOR
Market Index Loan or Eurodollar Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

 

Total Commitments Utilization Grid   

Total Commitments Utilization Percentage

     <25 %     


 

³ 25


<50

% 


% 

   


 

³ 50


<75

% 


% 

   


 

³ 75


<90

% 


% 

    ³90 % 

Eurodollar Loans

     2.250 %      2.500 %      2.750 %      3.000 %      3.250 % 

LIBOR Market Index Loans

     2.250 %      2.500 %      2.750 %      3.000 %      3.250 % 

ABR Loans

     1.250 %      1.500 %      1.750 %      2.000 %      2.250 % 

Commitment Fee Rate

     0.500 %      0.500 %      0.500 %      0.500 %      0.500 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12 and such
failure continues for more than 10 Business Days from the date when such Reserve
Report is due, then the “Applicable Margin” means the rate per annum set forth
on the grid when the Total Commitments Utilization Percentage is at its highest
level until such Reserve Report is delivered.

“Consolidated Net Interest Expense” means, with respect to the Parent and the
Consolidated Subsidiaries, for any period, the difference between (a) the sum of
(i) all interest, premium payments, debt discount, fees, charges and related
expenses of the Parent and the Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (ii) the portion of rent expense of the Parent
and the Consolidated Subsidiaries with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP, (iii) any cash
interest paid in connection with the issuance or incurrence of any new Debt
permitted hereunder solely to the extent that, pursuant to ASC 470-60, such
payments are not accounted for as interest expense, and (b) the sum of
(i) interest income actually received in cash by the Parent and the Consolidated
Subsidiaries and (ii) net amounts of realized cash on interest rate Swap
Agreements, in the case of (a) and (b), for such period.

 

5



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Agency Fee Letter, any Intercreditor Agreement and the
Security Instruments.

“Material Subsidiary” means, as of any date, any Domestic Subsidiary that is a
Wholly-Owned Subsidiary that either (a) together with its Subsidiaries, owns
Property having a fair market value of $5,000,000 or more, or (b) otherwise
becomes or is required to become a Guarantor pursuant to Section 8.14.

“Permitted Additional Debt” means, collectively, the Debt evidenced by (a) the
Permitted Senior Unsecured Notes Documents, if Permitted Senior Unsecured Notes
are then outstanding and (b) the Permitted Second Lien Debt Documents, if
Permitted Second Lien Debt is then outstanding.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the General Partner.

2.3 Amendment to Definition of “Defaulting Lender”. The definition of
“Defaulting Lender” contained in Section 1.02 of the Credit Agreement is hereby
amended by adding the following words immediately prior to the semi-colon in
clause (d) thereof:

“or has (or whose parent has) become the subject of a Bail-in Action”

2.4 Amendment to Section 3.04 of the Credit Agreement. A new Section 3.04(e) is
hereby added to the Credit Agreement immediately following Section 3.04(d)
thereof, which new Section 3.04(e) shall read in full as follows:

(e) Excess Cash Balances. If on any Business Day the Borrower and the other Loan
Parties have any Excess Cash greater than $100,000 on such date (other than the
proceeds of a Borrowing that will be used within two Business Days of such
Borrowing for the purposes set forth on an exhibit to the applicable Borrowing
Request (as certified by the Borrower in such Borrowing Request)), then the
Borrower shall prepay the Borrowings on such Business Day in an amount equal to
the amount of Excess Cash. Each prepayment of Borrowings pursuant to this
Section 3.04(e) shall be applied ratably to the Loans included in the prepaid
Borrowings and shall be accompanied by accrued interest to the extent required
by Section 3.02 and, if any Excess Cash remains after the Borrowings are fully
prepaid, the Borrower shall transfer to the Administrative Agent on behalf of
the Lenders an amount equal to the lesser of (A) such remaining Excess Cash and
(B) the amount of the LC Exposure to be held as cash collateral as provided in
Section 2.08(j).

 

6



--------------------------------------------------------------------------------

2.5 Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement is hereby amended by (a) deleting the “and” at the end of
clause (d) thereof, (b) replacing the “.” at the end of clause (e) thereof with
“; and” and (c) adding the following new clause (f) to the end thereof which
shall read in full as follows:

(f) (i) at the time of such Borrowing before giving effect thereto, the Borrower
and the Loan Parties shall not have any Excess Cash and (ii) such Borrowing
(after giving effect to the use of proceeds therefrom (as certified by the
Borrower in the applicable Borrowing Request) on or around such date, but in any
event, not to exceed two Business Days after such date) shall not trigger a
mandatory prepayment under Section 3.04(e).

2.6 Amendments to Section 8.01 of the Credit Agreement.

(a) Clause (c) of Section 8.01 of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(a), Section 8.14(a) and Section 9.01,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 7.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) setting forth reasonably detailed calculations demonstrating the Parent’s
ratio of Total Funded Debt as of the last day of the applicable fiscal period to
Consolidated EBITDAX for the Rolling Period then ending.

(b) Clause (m) of Section 8.01 of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(m) Issuance of Permitted Senior Unsecured Notes and Permitted Second Lien Debt.
In the event the Parent or the Borrower intends to offer or issue Permitted
Senior Unsecured Notes or Permitted Second Lien Debt, prior written notice of
such intended offering or issuance of such Permitted Senior Unsecured Notes or
Permitted Second Lien Debt, the amount thereof, the anticipated date of closing
and, promptly when available, a copy of the preliminary offering memorandum (if
any), the final offering memorandum (if any), the preliminary term sheet (if
any) and the final term sheet (if any), as applicable.

2.7 Amendment to Section 8.13 of the Credit Agreement. Section 8.13 of the
Credit Agreement is hereby amended by deleting each reference therein to “80%”
and inserting in lieu thereof in each instance a reference to “90%”.

 

7



--------------------------------------------------------------------------------

2.8 Amendment to Section 9.01 of the Credit Agreement. Section 9.01 of the
Credit Agreement is hereby amended to add a new clause (c) to the end thereof to
read in full as follows:

(c) The Borrower will not, as of the last day of any fiscal quarter, permit the
Parent’s ratio of Consolidated First Lien Net Secured Debt as of such day to
Consolidated EBITDAX for the Rolling Period ending on such day to be greater
than 3.25 to 1.00.

2.9 Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended by (a) deleting the “and” at the end of
clause (g) thereof, (b) replacing the “.” at the end of clause (h) thereof with
“; and” and (c) adding the following new clause (i) to the end thereof which
shall read in full as follows:

(i) Permitted Second Lien Debt and guarantees thereof by any Loan Party;
provided that the terms thereof are subject at all times to an Intercreditor
Agreement.

2.10 Amendment to Section 9.03(f) of the Credit Agreement. Section 9.03(f) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(f) Liens on Mortgaged Property securing Permitted Second Lien Debt, provided
that such Liens (i) are junior to the Liens in favor of the Administrative Agent
securing the Indebtedness and (ii) are subject at all times to an Intercreditor
Agreement.

2.11 Further Amendment to Section 9.03 of the Credit Agreement. The last
sentence of Section 9.03 of the Credit Agreement (which follows Section 9.03(f))
is hereby amended by amending and restating the parenthetical included in such
sentence to read in full as “(other than Liens securing the Indebtedness,
Excepted Liens and Liens permitted by Section 9.03(f))”.

2.12 Amendments to Section 9.04 of the Credit Agreement.

(a) Section 9.04(a) of the Credit Agreement is hereby amended by deleting
clauses (iv) and (v) thereof in their entirety and replacing them with the
following to read in full as follows:

(iv) the Parent (and, at any time when the Borrower owns, directly or
indirectly, 100% of the Equity Interests of the Parent, the Borrower) may make
Restricted Payments of Available Cash to holders of its Equity Interests in
compliance with the terms of its Organizational Documents; provided that (A) no
Borrowing Base Deficiency or Event of Default shall have occurred and be
continuing, or would exist immediately after giving effect to such Restricted
Payments, (B) (1) with respect to any such payments made prior to June 1, 2016,
Availability shall be not less than the greater of (x) $75,000,000 and (y) 10%
of the Borrowing Base then in effect after giving pro forma effect to such
Restricted Payments, and (2) with respect to any such payments made on or after
June 1, 2016, Availability shall be not less than the greater of (x) $75,000,000
and

 

8



--------------------------------------------------------------------------------

(y) 15% of the Borrowing Base then in effect after giving pro forma effect to
such Restricted Payments; provided that the aggregate amount of all such
Restricted Payments made under this clause (iv) in any fiscal quarter for which
Parent’s pro forma ratio (immediately after giving effect to such payment) of
Total Funded Debt as of the date of such payment to Consolidated EBITDAX for the
most recently ended Rolling Period for which financial statements are available
is greater than or equal to 4.00 to 1.00 shall not exceed $4,150,000 during such
fiscal quarter, and (C) the making of any such Restricted Payment under this
clause (iv) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof that the applicable conditions set forth in this
clause (iv) have been met, and (v) [reserved].

(b) Section 9.04(b) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(b) Repayment of Permitted Additional Debt; Amendment of Terms of Permitted
Additional Debt. The Borrower will not, and will not permit any other Loan Party
to, prior to the date that is 180 days after the Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Unsecured Notes or Permitted Second Lien Debt, except that:

(A) so long as no Default exists, the Borrower or the Parent may, substantially
contemporaneously with (1) its receipt of any cash proceeds from (x) any
issuance of Permitted Senior Unsecured Notes or (y) any sale of Equity Interests
in the Borrower or the Parent (other than Disqualified Capital Stock), prepay or
otherwise Redeem Permitted Senior Unsecured Notes in an amount equal to the
amount of the net cash proceeds of such issuance of Permitted Senior Unsecured
Notes or such sale of Equity Interests of the Borrower or the Parent, or
(2) (x) its receipt of any cash proceeds from the incurrence of or (y) the
issuance, in exchange for Permitted Senior Unsecured Notes, of Permitted Second
Lien Debt, prepay or otherwise Redeem Permitted Senior Unsecured Notes solely
with the proceeds of or in exchange for such Permitted Second Lien Debt,
provided that the aggregate consideration paid for, or the aggregate principal
amount of Permitted Second Lien Debt (other than the amount of any paid in kind
interest added to such principal amount) issued in exchange for, such Redeemed
Permitted Senior Unsecured Notes shall not exceed 50% of the aggregate principal
amount of Permitted Senior Unsecured Notes so Redeemed;

(B) the Borrower may prepay or otherwise Redeem Permitted Additional Debt with
the proceeds of Swap Liquidations and the sale or other disposition of
Properties, provided that (1) (x) with respect to any such Redemption made prior
to June 1, 2016, Availability shall not be

 

9



--------------------------------------------------------------------------------

less than the greater of (I) $75,000,000 and (II) 10% of the Borrowing Base then
in effect after giving pro forma effect to such Swap Liquidation, sale or
disposition and such Redemption, and (y) with respect to any such Redemption
made on or after June 1, 2016, Availability shall not be less than the greater
of (I) $75,000,000 and (II) 15% of the Borrowing Base then in effect after
giving pro forma effect to such Swap Liquidation, sale or disposition and such
Redemption, (2) the Parent’s ratio of Consolidated First Lien Net Secured Debt
as of the date of such Redemption to Consolidated EBITDAX for the most recently
ended Rolling Period for which financial statements are available shall not be
greater than 3.00 to 1.00 after giving pro forma effect to such Swap
Liquidation, sale or disposition and such Redemption, (3) the aggregate
consideration paid to Redeem such Permitted Additional Debt pursuant to this
Section 9.04(b)(i)(B) shall not exceed 50% of the aggregate principal amount of
the Permitted Additional Debt so Redeemed, (4) any such Redemption of Permitted
Additional Debt shall be consummated within 120 days of the receipt of the
proceeds from such Swap Liquidation, sale or disposition, but in any event no
later than December 31, 2016, (5) the amount of proceeds from all Swap
Liquidations, sales or other dispositions of Properties used to Redeem Permitted
Additional Debt pursuant to this Section 9.04(b)(i)(B) shall not exceed
$40,000,000 in the aggregate, (6) no Default or Event of Default shall exist or
would result from such Swap Liquidation, sale, disposition or Redemption, and
(7) prior to any such Redemption of Permitted Additional Debt, the Borrower
shall have prepaid Borrowings to the extent required by and in accordance with
Section 9.12(d)(v) and Section 9.18(d), as applicable, with respect to such Swap
Liquidation, sale or disposition;

(C) the Borrower may prepay or otherwise Redeem Permitted Additional Debt in an
amount equal to the sum of (x) the proceeds from the release to the Loan Parties
of cash securing certain obligations in connection with Oil and Gas Properties
located in the Beta Field offshore Southern California plus (y) the amount of
additional cash security that would have been posted in respect of such
obligations through December 31, 2016 had the Loan Parties been required to post
such additional cash security (the sum of clauses (x) and (y), the “Beta Freed
Cash”); provided that (1) (x) with respect to any such Redemption made prior to
June 1, 2016, Availability shall not be less than the greater of (I) $75,000,000
and (II) 10% of the Borrowing Base then in effect after giving pro forma effect
to such release of cash and such Redemption, and (y) with respect to any such
Redemption made on or after June 1, 2016, Availability shall not be less than
the greater of (I) $75,000,000 and (II) 15% of the Borrowing Base then in effect
after giving pro forma effect to such release of cash and such Redemption,
(2) the Parent’s ratio of Consolidated First Lien Net Secured Debt as of the
date of Redemption to Consolidated EBITDAX for the most recently ended Rolling
Period for which financial statements are available shall not be greater than
3.00 to

 

10



--------------------------------------------------------------------------------

1.00 after giving pro forma effect to such release of cash and such Redemption,
(3) the aggregate consideration paid to Redeem such Permitted Additional Debt
pursuant to this Section 9.04(b)(i)(C) shall not exceed 50% of the aggregate
principal amount of the Permitted Additional Debt so Redeemed, (4) any such
Redemption of Permitted Additional Debt shall be consummated within 120 days of
the receipt of the proceeds from such release of cash, but in any event no later
than December 31, 2016, (5) the amount of Beta Freed Cash used to Redeem
Permitted Additional Debt shall not exceed $60,000,000 in the aggregate, and
(6) no Default or Event of Default shall exist or would result from such release
of cash or Redemption; and

(D) so long as no Default or Borrowing Base Deficiency exists, the Borrower or
the Parent may, substantially contemporaneously with its receipt of any cash
proceeds from (1) any issuance of Permitted Senior Unsecured Notes, (2) any sale
of Equity Interests in the Borrower or the Parent (other than Disqualified
Capital Stock) or (3) any incurrence of Permitted Second Lien Debt, prepay or
otherwise Redeem Permitted Second Lien Debt in an amount equal to the amount of
the net cash proceeds of such issuance of Permitted Senior Unsecured Notes, such
sale of Equity Interests of the Borrower or the Parent or such incurrence of
Permitted Second Lien Debt; or

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of:

(A) the Permitted Senior Unsecured Notes Documents (except to the extent a new
issuance of Permitted Senior Unsecured Notes, the proceeds of which were used to
Redeem existing Permitted Additional Debt pursuant to the foregoing clause
(i)(A), would be permitted to have such terms as so amended, modified, waived or
otherwise changed) if the effect thereof would be to (1) shorten its maturity or
average life, (2) increase the amount of any payment of principal thereof,
(3) increase the rate or shorten any period for payment of interest thereon, or
(4) modify or amend covenants or events of default such that the resulting
covenants and events of default in respect thereof, taken as a whole, are more
restrictive with respect to the Loan Parties than the covenants and Events of
Default in this Agreement (as determined in good faith by senior management of
the General Partner) without this Agreement being contemporaneously amended to
add similar provisions; or

(B) the Permitted Second Lien Debt Documents to the extent any such amendment or
other modification would violate the Intercreditor Agreement or otherwise cause
the Debt incurred thereunder to cease to constitute Permitted Second Lien Debt.

 

11



--------------------------------------------------------------------------------

2.13 Amendment to Section 9.18 of the Credit Agreement. Section 9.18(d) of the
Credit Agreement is hereby amended by deleting the reference therein to “Section
3.04(c)(iv)” and replacing it with “Section 3.04(c)(iii)”.

2.14 Amendment to Section 9.21 of the Credit Agreement. Section 9.21 of the
Credit Agreement is hereby amended by deleting the reference to “Permitted
Senior Unsecured Notes” contained in such Section and inserting in lieu thereof
a reference to “Permitted Additional Debt”.

2.15 Amendment to Section 10.01 of the Credit Agreement. Clause (l) of
Section 10.01 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(l) the Loan Documents (including, without limitation, each Intercreditor
Agreement) after delivery thereof shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms against any Loan Party
party thereto (or, in the case of any Intercreditor Agreement, against any other
party thereto) or shall be repudiated by any of them, or cease to create a valid
and perfected Lien of the priority required thereby on any material part of the
collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or the Borrower or any other Loan Party or any of
their Affiliates shall so state in writing;

2.16 Amendment to Section 11.12 of the Credit Agreement. Section 11.12 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 11.12 Intercreditor Agreements.

(a) Each of the Lenders, the Issuing Bank and the other Secured Parties hereby
irrevocably authorizes and directs the Administrative Agent to execute and
deliver, in each case on behalf of such Secured Party and without any further
consent, authorization or other action by such Secured Party, (i) any
intercreditor agreement with any Secured Swap Provider, (ii) from time to time
upon the request of the Borrower, in connection with the establishment,
incurrence, amendment, modification, refinancing or replacement of any Permitted
Second Lien Debt, any Intercreditor Agreement (which, for the avoidance of
doubt, shall be in form and substance satisfactory to the Administrative Agent
and the Majority Lenders in their sole discretion) and (iii) any documents
relating to any of the foregoing.

(b) Each of the Lenders, the Issuing Bank and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under
(A) any intercreditor agreement with any Secured Swap Provider and (B) any
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any such
intercreditor agreement or Intercreditor Agreement as if it were a signatory

 

12



--------------------------------------------------------------------------------

thereto and will take no actions contrary to the provisions of any such
intercreditor agreement or Intercreditor Agreement, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section or in accordance with the terms of any such intercreditor agreement or
Intercreditor Agreement and (iv) authorizes and directs the Administrative Agent
to carry out the provisions and intent of any such intercreditor agreement or
Intercreditor Agreement.

(c) Each of the Lenders, the Issuing Bank and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of (i) any intercreditor
agreement with any Secured Swap Provider or (ii) any Intercreditor Agreement
that the Borrower may from time to time request (A) to give effect to any
establishment, incurrence, amendment, modification, refinancing or replacement
of any Permitted Second Lien Debt in accordance with the terms hereof, (B) to
confirm for any party that such Intercreditor Agreement is effective and binding
upon the Administrative Agent on behalf of the Secured Parties or (C) to effect
any other amendment, supplement or modification so long as the resulting
agreement would constitute an Intercreditor Agreement if executed at such time
as a new agreement.

(d) Each of the Lenders, the Issuing Bank and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Security Instrument to add
or remove any legend that may be required pursuant to any such intercreditor
agreement or Intercreditor Agreement.

(e) The Administrative Agent shall have the benefit of the provisions of Article
XI with respect to all actions taken by it pursuant to this Section 11.12 or in
accordance with the terms of any such intercreditor agreement or Intercreditor
Agreement to the full extent thereof.

2.17 Amendment to Article XII of the Credit Agreement. Article XII of the Credit
Agreement is hereby amended by adding a new Section 12.17 at the end thereof
which Section 12.17 shall read in full as follows:

Section 12.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

13



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

2.18 Replacement of Exhibit B. Exhibit B to the Credit Agreement is hereby
replaced in its entirety with Exhibit B attached hereto and Exhibit B attached
hereto is hereby deemed to be attached as Exhibit B to the Credit Agreement.

2.19 Replacement of Exhibit D. Exhibit D to the Credit Agreement is hereby
replaced in its entirety with Exhibit D attached hereto and Exhibit D attached
hereto is hereby deemed to be attached as Exhibit D to the Credit Agreement.

2.20 Replacement of Annex I of the Credit Agreement. Annex I to the Credit
Agreement is hereby replaced in its entirety with Annex I attached hereto and
Annex I attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement.

Section 3. Borrowing Base Redetermination and Reduction in Aggregate Elected
Commitment Amounts.

3.1 In reliance on the representations, warranties, covenants and agreements
contained in this Tenth Amendment, the Borrowing Base is hereby reduced from
$1,175,000,000 to $925,000,000 effective as of the Tenth Amendment Effective
Date. The Borrowing Base shall remain at such level until the next Scheduled
Redetermination, the next Interim Redetermination or other adjustment to the
Borrowing Base thereafter, whichever occurs first pursuant to the Credit
Agreement. The redetermination of the Borrowing Base provided for in this
Section 3.1 shall be deemed to be the Scheduled Redetermination scheduled for on
or about April 1, 2016 for purposes of Section 2.07 of the Credit Agreement.

 

14



--------------------------------------------------------------------------------

3.2 Pursuant to Section 2.06(c)(viii) of the Credit Agreement, the Aggregate
Elected Commitment Amounts are automatically reduced (ratably among the Lenders
in accordance with each Lender’s Applicable Percentage) to $925,000,000 on the
Tenth Amendment Effective Date, and Annex I to the Credit Agreement shall be
deemed amended to reflect such amendments to each Lender’s Elected Commitment
and the Aggregate Elected Commitment Amounts.

Section 4. Conditions Precedent to this Tenth Amendment. The effectiveness of
the amendments to the Credit Agreement contained in Section 2 hereof is subject
to the following:

4.1 The Administrative Agent shall have received counterparts of this Tenth
Amendment from the Loan Parties and the Required Lenders.

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Tenth Amendment Effective Date.

4.3 No Default, Event of Default or Borrowing Base Deficiency shall exist
immediately prior to or after giving effect to the amendments to the Credit
Agreement contained in Section 2 hereof or the redetermination of the Borrowing
Base provided for in Section 3 hereof.

4.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Tenth Amendment, and such notice shall be conclusive and
binding.

Section 5. Post-Closing Covenant regarding Mortgages. In addition to the
requirements set forth in Section 8.14 of the Credit Agreement, in connection
with each redetermination of the Borrowing Base from and including the Tenth
Amendment Effective Date (including the redetermination of the Borrowing Base
provided for in Section 3 hereof) until the Maturity Date, the Borrower shall
review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 90% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
90% of such total value, then the Borrower shall, and shall cause the other Loan
Parties to, within 30 days after the Tenth Amendment Effective Date or delivery
of the certificate required under Section 8.12(a), as applicable (or, in each
case, such longer period as the Administrative Agent may agree in its sole
discretion), grant to the Administrative Agent as security for the Indebtedness
a first-priority Lien interest (provided that Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties of the Loan Parties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 90% of such total value. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.

 

15



--------------------------------------------------------------------------------

Section 6. Representations and Warranties; Etc. Each Loan Party hereby affirms:
(a) that as of the date hereof, all of the representations and warranties
contained in each Loan Document to which such Loan Party is a party are true and
correct in all material respects as though made on and as of the date hereof
(unless made as of a specific earlier date, in which case, was true as of such
date and except to the extent that any such representation and warranty is
qualified by materiality, in which case such representation and warranty shall
continue to be true and correct in all respects), (b) no Defaults exist under
the Loan Documents or will, after giving effect to this Tenth Amendment, exist
under the Loan Documents and (c) no Material Adverse Effect has occurred.

Section 7. Miscellaneous.

7.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Tenth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Tenth Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

7.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Tenth Amendment,
(b) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, as amended hereby,
(c) acknowledges, renews and extends its continued liability under the Guaranty
Agreement and the other Loan Documents to which it is a party, as amended
hereby, (d) ratifies and affirms all Liens granted by it pursuant to the Loan
Documents to secure the Indebtedness (except to the extent that such Liens have
been released in accordance with the Loan Documents) and (e) agrees that its
guarantee under the Guaranty Agreement and the other Loan Documents to which it
is a party, as amended hereby, remains in full force and effect with respect to
the Indebtedness.

7.3 Counterparts. This Tenth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Tenth Amendment by facsimile or electronic (e.g.,
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

7.4 No Oral Agreement. THIS WRITTEN TENTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

16



--------------------------------------------------------------------------------

7.5 Governing Law. THIS TENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Tenth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

7.7 Severability. Any provision of this Tenth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8 Successors and Assigns. This Tenth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Signature pages follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:   MEMORIAL PRODUCTION OPERATING LLC,   a Delaware limited liability
company     

By:

  

Memorial Production Partners LP,

       

its sole member

    

By:

  

Memorial Production Partners GP LLC,

       

its general partner

        By:   

/s/ Robert L. Stillwell, Jr.

        Name:   

Robert L. Stillwell, Jr.

        Title:   

Vice President and Chief Financial Officer

 

GUARANTORS:   MEMORIAL PRODUCTION PARTNERS LP,   a Delaware limited partnership
    

By:

  

Memorial Production Partners GP LLC,

       

its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

  COLUMBUS ENERGY, LLC,   a Delaware limited liability company     

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

 

WHT ENERGY PARTNERS LLC, a Delaware limited

liability company

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

  RISE ENERGY OPERATING, LLC, a Delaware limited liability company     

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

  RISE ENERGY MINERALS, LLC, a Delaware limited liability company     

By:

  

Rise Energy Operating, LLC, its sole member

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

   Robert L. Stillwell, Jr.        

Title:

   Vice President and Chief Financial Officer   RISE ENERGY BETA, LLC, a
Delaware limited liability company     

By:

  

Rise Energy Operating, LLC, its sole member

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

 

MEMORIAL PRODUCTION FINANCE

CORPORATION, a Delaware corporation

    

By:

  

/s/ Robert L. Stillwell, Jr.

    

Name:

  

Robert L. Stillwell, Jr.

    

Title:

  

Vice President and Chief Financial Officer

 

WHT CARTHAGE LLC, a Delaware limited liability

company

    

By:

  

WHT Energy Partners LLC, its sole member

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

 

MEMORIAL ENERGY SERVICES LLC,

a Delaware limited liability company

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC, its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

 

MEMORIAL MIDSTREAM LLC,

a Texas limited liability company

    

By:

  

Memorial Production Operating LLC, its

sole member

    

By:

  

Memorial Production Partners LP, its sole

member

    

By:

  

Memorial Production Partners GP LLC,

its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

 

PROSPECT ENERGY, LLC,

a Colorado limited liability company

    

By:

  

Memorial Production Operating LLC, its sole member

    

By:

  

Memorial Production Partners LP, its sole member

    

By:

  

Memorial Production Partners GP LLC,

its general partner

       

By:

  

/s/ Robert L. Stillwell, Jr.

       

Name:

  

Robert L. Stillwell, Jr.

       

Title:

  

Vice President and Chief Financial Officer

 

SAN PEDRO BAY PIPELINE COMPANY,

a California corporation

     By:   

/s/ Robert L. Stillwell, Jr.

     Name:    Robert L. Stillwell, Jr.      Title:    Chief Financial Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and a Lender By:  

/s/ Michael Real

Name:   Michael Real Title:   Director

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A., as a Lender     By:  

/s/ Theresa M. Benson

    Name:   Theresa M. Benson     Title:   Authorized Officer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:  

/s/ Cliff Vaz

    Name:   Cliff Vaz     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK, as a Lender     By:  

/s/ Jeff Treadway

    Name:   Jeff Treadway     Title:   Senior Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Kristan Spivey

    Name:   Kristan Spivey     Title:   Authorized Signatory

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CITIZENS BANK, N.A., as a Lender     By:  

/s/ David W. Stack

    Name:   David W. Stack     Title:   Senior Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION, as a Lender     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A., as a Lender     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC, as a Lender     By:  

/s/ Vanessa A. Kurbatskiy

    Name:   Vanessa A. Kurbatskiy     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:  

/s/ Raza Jafferi

    Name:   Raza Jafferi     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     NATIXIS, NEW YORK BRANCH, as a Lender     By:  

/s/ Carlos Quinteros

    Name:   Carlos Quinteros     Title:   Managing Director     By:  

/s/ Brice Le Foyer

    Name:   Brice Le Foyer     Title:   Director

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ZB, N.A. DBA AMEGY BANK, as a Lender     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender     By:  

 

    Name:  

 

    Title:  

 

    By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC, as a Lender     By:  

/s/ Josh Strong

    Name:   Josh Strong     Title:   Director     By:  

/s/ Scott Lamoreaux

    Name:   Scott Lamoreaux     Title:   Director

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     REGIONS BANK, as a Lender     By:  

/s/ Daniel G. Steele

    Name:   Daniel G. Steele     Title:   Managing Director

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     SANTANDER BANK, N.A., as a Lender     By:  

/s/ Aidan Lanigan

    Name:   Aidan Lanigan     Title:   Senior Vice President     By:  

/s/ Puiki Lok

    Name:   Puiki Lok     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     GOLDMAN SACHS BANK USA, as a Lender     By:  

/s/ Jerry Li

    Name:   Jerry Li     Title:   Authorized Signatory

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY, as a Lender     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK, as a Lender     By:  

/s/ Gabriela Albino

    Name:   Gabriela Albino     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender    
By:  

 

    Name:  

 

    Title:  

 

    By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     UBS AG, STAMFORD BRANCH, as a Lender     By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director     By:  

/s/ Craig Pearson

    Name:   Craig Pearson     Title:   Associate Director

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Stephen Hartman

    Name:   Stephen Hartman     Title:   Assistant Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CARGILL, INCORPORATED, as a Lender     By:  

/s/ Tyler R. Smith

    Name:   Tyler R. Smith     Title:   Authorized Signer

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     SUNTRUST BANK, as a Lender     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     BMO HARRIS BANK, N.A., as a Lender     By:  

/s/ Matthew Davis

    Name:   Matthew Davis     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A., as a Lender     By:  

/s/ Anthony Blanco

    Name:   Anthony Blanco     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender     By:  

/s/ Michael Shannon

    Name:   Michael Shannon     Title:   Vice President     By:  

/s/ Peter Cucchiara

    Name:   Peter Cucchiara     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     ASSOCIATED BANK, N.A., as a Lender     By:  

/s/ Kyle Lewis

    Name:   Kyle Lewis     Title:   Vice President

[SIGNATURE PAGE TO TENTH AMENDMENT TO CREDIT AGREEMENT –

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[[            ]], 20[    ]

Memorial Production Operating LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Credit Agreement dated as of
December 14, 2011 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[        ];

(ii) Date of such Borrowing is [            ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a LIBOR Market Index
Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(v) Amount of Borrowing Base in effect on the date hereof is $[        ] and the
Aggregate Elected Commitment Amounts in effect on the date hereof is
$[        ];

(vi) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[        ]; and

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[        ];

(viii) The principal amount of the requested Borrowing plus the aggregate amount
of unrestricted cash and Cash Equivalents of the Loan Parties on the proposed
date of such Borrowing is $[        ]; [and]

[(ix) (a) Attached hereto is an exhibit setting forth in reasonable detail how
the proceeds of such Borrowing will be used within two Business Days of the date
of such Borrowing and (b) after giving effect to such use of proceeds, the Loan
Parties will not have any Excess Cash; and]1

 

1  Use only if the amount set forth in line (viii) is greater than $25,000,000.

 

Exhibit B -1



--------------------------------------------------------------------------------

[(ix)] [(x)] Location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                             ]

[                             ]

[                             ]

[                             ]

[                             ]

 

Exhibit B -2



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that all conditions precedent to such Borrowing set forth in
Section 6.02 of the Credit Agreement including, without limitation, the absence
of any Default at the time of and immediately after giving effect to such
Borrowing, are satisfied and that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

   

MEMORIAL PRODUCTION OPERATING LLC, a Delaware limited liability company

     

By:    

 

Memorial Production Partners LP,

       

its sole member

     

By:

 

Memorial Production Partners GP LLC,

       

its general partner

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

Exhibit B -3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of Memorial
Production Operating LLC, a Delaware limited liability company (the “Borrower”),
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower. With reference to the Credit Agreement dated as of December 14,
2011 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”) among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents and
lenders (the “Lenders”) which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):

(a) The representations and warranties of the Borrower contained in Article VII
of the Agreement and in the Loan Documents and otherwise made in writing by or
on behalf of the Borrower pursuant to the Agreement and the Loan Documents were
true and correct when made, and are repeated at and as of the time of delivery
hereof and are true and correct in all material respects at and as of the time
of delivery hereof, except to the extent such representations and warranties are
expressly limited to an earlier date or the Majority Lenders have expressly
consented in writing to the contrary.

(b) The Borrower has performed and complied with all agreements and conditions
contained in the Agreement and in the Loan Documents required to be performed or
complied with by it prior to or at the time of delivery hereof [or specify
default and describe].

(c) Since December 31, 2010, no change has occurred, either in any case or in
the aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

(d) There exists no Default or Event of Default [or specify Default and
describe].

(e) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 8.13(a), Section 8.14(a), and
Section 9.01 as of the end of the [fiscal quarter][fiscal year] ending
[            ].

(f) Attached hereto are the detailed computations necessary to determine the
Parent’s ratio of Total Funded Debt to Consolidated EBITDAX as of the end of the
most recently ended fiscal quarter.

[(g) The Parent filed [Annual] [Quarterly] financial statements with the SEC on
[    ], 20[    ].]

 

Exhibit D -1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [            ] day of [            ].

 

 

MEMORIAL PRODUCTION OPERATING LLC,

a Delaware limited liability company

    

By:

  

Memorial Production Partners LP,

its sole member

    

By:

  

Memorial Production Partners GP LLC,

its general partner

       

By:

  

 

       

Name:

  

 

       

Title:

  

 

 

Exhibit D -2



--------------------------------------------------------------------------------

Annex I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

as of Tenth Amendment Effective Date

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount      Elected Commitment   Wells Fargo Bank, National Association     
6.94444444 %    $ 138,888,888.90       $ 64,236,111.10    JPMorgan Chase Bank,
N.A.      6.94444444 %    $ 138,888,888.90       $ 64,236,111.10    Bank of
America, N.A.      6.94444444 %    $ 138,888,888.90       $ 64,236,111.10   
Citibank, N.A.      6.94444444 %    $ 138,888,888.90       $ 64,236,111.10   
Barclays Bank PLC      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67   
Compass Bank      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67   
Canadian Imperial Bank of Commerce, New York Branch      4.16666667 %    $
83,333,333.33       $ 38,541,666.67    Comerica Bank      4.16666667 %    $
83,333,333.33       $ 38,541,666.67    Credit Agricole Corporate and Investment
Bank      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67    ING Capital
LLC      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67    Natixis, New
York Branch      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67    Royal
Bank of Canada      4.16666667 %    $ 83,333,333.33       $ 38,541,666.67   
MUFG Union Bank, N.A. f/k/a Union Bank, N.A.      4.16666667 %    $
83,333,333.33       $ 38,541,666.67    U.S. Bank National Association     
4.16666667 %    $ 83,333,333.33       $ 38,541,666.67    Capital One, National
Association      3.47222222 %    $ 69,444,444.44       $ 32,118,055.56    UBS
AG, Stamford Branch      3.47222222 %    $ 69,444,444.44       $ 32,118,055.56
   BMO Harris Bank, N.A.      2.56944444 %    $ 51,388,888.89       $
23,767,361.11    Branch Banking and Trust Company      2.56944444 %    $
51,388,888.89       $ 23,767,361.11    Santander Bank, N.A.      2.56944444 %   
$ 51,388,888.89       $ 23,767,361.11    Citizens Bank, N.A.      2.56944444 % 
  $ 51,388,888.89       $ 23,767,361.11    Regions Bank      2.34640239 %    $
46,928,047.83       $ 21,704,222.12    Deutsche Bank AG New York Branch     
2.09804205 %    $ 41,960,841.06       $ 19,406,888.99    Associated Bank, N.A   
  1.87500000 %    $ 37,500,000.00       $ 17,343,750.00    Cadence Bank, N.A.   
  1.87500000 %    $ 37,500,000.00       $ 17,343,750.00    ZB, N.A. dba Amegy
Bank      1.87500000 %    $ 37,500,000.00       $ 17,343,750.00    SunTrust Bank
     1.87500000 %    $ 37,500,000.00       $ 17,343,750.00    Goldman Sachs Bank
USA      1.04166667 %    $ 20,833,333.33       $ 9,635,416.67    Cargill,
Incorporated      0.34722222 %    $ 6,944,444.44       $ 3,211,805.56   

TOTAL

     100.00000000 %    $ 2,000,000,000.00       $ 925,000,000.00   

 

ANNEX I–1